Citation Nr: 1412642	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-11 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  

(The issue of entitlement to a waiver of recovery of an overpayment of is addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran retired from active duty in 1993 after 20 years of service.  

This matter is on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board regrets that a remand is required for this appeal.  The Veteran has been service-connected for bilateral hearing loss with a 0 percent disability rating since July 1993.  In March 2008, he submitted a new claim seeking an increased rating.  That claim was denied in May 2008, based substantially on the findings of a VA examination in April 2008, which found that his tonal thresholds and speech recognition scores were not sufficiently severe to warrant a compensable rating.  That denial was confirmed via a statement of the case in March 2009.  

However, during the course of this appeal, the Veteran submitted a separate claim for service connection for tinnitus in July 2008.  Based on the results of a May 2009 VA examination, the RO issued a rating decision in June 2009 granting service-connection for tinnitus.  While the May 2009 VA examination was performed in order to develop the Veteran's tinnitus claim, it includes detailed audiological information that is relevant to the increased rating claim that is on appeal.  The Veteran has a right to have the additional evidence considered by the RO in the first instance.  38 C.F.R. § 20.1304(b) (2013); Disabled Veterans of America v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).

In general any evidence deemed pertinent or relevant that is submitted by the appellant or representative and which is accepted by the Board must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2013).  Here, the May 2009 VA examination is clearly relevant, and in fact indicates that the Veteran's hearing has worsened since his previous examinations.  Moreover, there is no indication that the Veteran wished to waive RO review of this evidence.  

In addition, the Board finds that May 2009 examination, almost five years ago, is stale and a more current examination is needed to rate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Acquire any available treatment records from the VA Medical Centers in Pensacola, Florida; Biloxi, Mississippi, or any other VA Medical Center since June 2009.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of bilateral hearing loss.  The examination should include audiological testing and the examiner should provide an opinion regarding the level of occupational impairment caused by hearing loss.

3. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

